Citation Nr: 0012962	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of college enrollment from January 1990 through 
December 1991.


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's widow


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.  He died in January 1990.  The appellant is 
the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a by the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which essentially denied entitlement to educational 
assistance benefits for a period of college enrollment which 
ended in December 1991. In April 2000 the appellant and her 
mother (the veteran's widow) testified at a Board video 
conference hearing.


FINDINGS OF FACT

1.  A November 1994 rating decision granted service 
connection for the cause of the veteran's death, at which 
time the appellant's basic eligibility for educational 
assistance benefits pursuant to Chapter 35 was also 
established, effective January 3, 1990.

2.  A claim for educational assistance benefits was not 
received by VA prior to December 8, 1994.


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment prior 
to December 8, 1993, have not been met.  38 U.S.C.A. §§ 3501, 
5107 (West 1991); 38 C.F.R. §§ 21.3021, 21.3040, 21.4131 
(1998); 38 C.F.R. §§ 21.3021, 21.3040, 21.4131 (effective 
from June 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because her basic eligibility for 
Chapter 35 benefits was established effective January 1990, 
she should receive retroactive Chapter 35 benefits for 
periods of enrollment from that date.  She also asserts that 
a form filed by her mother (the veteran's widow) with VA in 
June 1990 should be considered as an informal claim for 
educational benefits assistance in this case.

Basic eligibility for educational assistance benefits under 
Chapter 35 may be established in several ways, including 
being a child of a veteran whose death was service-connected.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  The veteran died in 
January 1990, and service connection for the cause of the 
veteran's death was granted in November 1994, at which time 
the appellant's basic eligibility for educational assistance 
benefits pursuant to Chapter 35 was also established, 
effective January 3, 1990.  However, the issue in this case 
is not whether the appellant is eligible for Chapter 35 
benefits.  Instead, the issue that must be decided is what is 
the proper commencing date for the award of Chapter 35 
educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It 
appears that the RO did not apply the changes in the 
regulations.  However, the Board finds that in the present 
appeal, regardless of whether the old or current version of 
the regulations is applied, the outcome is the same, and the 
Board will proceed with disposition of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  According 
to the amended regulations (in pertinent part), if the award 
is the first award of educational assistance for the program 
of education the eligible person is pursuing, the commencing 
date of the award of educational assistance is the latest of: 
(i) the beginning date of eligibility, as determined by 38 
C.F.R. § 21.3046; or (ii) one year before the date of the 
claim.  38 C.F.R. § 21.4131.

The appellant's essential argument is that an Application For 
Dependency And Indemnity Compensation Or Death Pension by A 
Surviving Spouse Or Child (VA Form 21-534) filed in June 1990 
by the veteran's widow (the appellant's mother) constitutes 
an informal claim for educational benefits assistance in this 
case.  The appellant contends that because her mother 
indicated on the Form VA 21-534 that she (the appellant) was 
over 18 and attending school, the VA Form 21-534 should be 
construed as an informal claim for educational assistance 
benefits as of that date (June 1990).  However, the Board 
notes that the VA Form 21-534 did not reflect, by itself, a 
desire on the part of the individual to claim or to apply for 
VA-administered educational assistance as required by 
38 C.F.R. § 21.1029(d)(i) (1999).  Moreover, the Court has 
addressed essentially the same argument.  In Erspamer v 
Brown, 9 Vet.App. 507, 511 (1996), the Court noted that there 
is nothing in pertinent statutes, regulations or case law to 
indicate that a widow's claim for DIC should be construed as 
an adult child's claim for educational benefits.  The record 
shows that the appellant was born in July 1969, and she was 
therefore no longer a minor when the veteran died in January 
1990.  Accordingly, the analysis used by the Court in 
Erspamer would also apply to the appellant in the instant 
case. 

Review of the record shows that a formal claim for Chapter 35 
benefits (VA Form 22-5490) was received in February 1995.  
However, on December 8, 1994, a VA Form 21-674, Request For 
Approval Of School Attendance was received.  In that 
document, the appellant indicated that she was interested in 
"compensation" for the period from January 1990 to December 
1991 when she was a college student.  The Board believes that 
this December 8, 1994, communication can be accepted as 
sufficiently showing a desire on the appellant's part to 
advance a claim for educational assistance benefits.  
Therefore, based on such a finding, under either the old or 
new criteria and the circumstances of this case, there could 
not be a commencing date for the appellant's award of Chapter 
35 educational assistance benefits any earlier than December 
8, 1993, one year prior to the date of receipt of her claim.  
However, this finding does not benefit the appellant since 
she is seeking Chapter 35 educational assistance benefits for 
periods of enrollment prior to December 8, 1993.

The Board observes here that the Court has held that a 
claimant of Chapter 35 educational benefits is not entitled 
to retroactive benefits if his or her education was not 
impeded or interrupted by the VA's delay in granting service 
connection for his or her father's death.  See Erspamer v. 
Brown, 9 Vet. App. 507, 509 (1996).  The Court in Erspamer 
remarked that Chapter 35 benefits were instituted to provide 
dependents educational opportunities which would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such dependents were aided in attaining the educational 
status which they might have aspired to and obtained if the 
parent had not died.  Id. at 509.  There is nothing in the 
record to indicate that the appellant's education has been 
impeded or interrupted by any reliance upon any action of the 
VA in regard to the veteran's claim for a total rating for 
individual unemployability.  

The Board acknowledges the appellant's argument that both she 
and her mother were given erroneous information by VA 
employees concerning educational assistance benefits.  
Inasmuch as the appellant is claiming that she was given 
improper advice in this regard, the Board notes that, even if 
she were ill advised, government benefits must be authorized 
by statute, and erroneous actions by a government employee do 
not serve to otherwise establish entitlement.  See generally 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Although 
sympathetic to the appellant's contention in this matter, the 
Board notes that the law simply does not allow for the 
payment of educational assistance benefits under such 
circumstances.

The Board has considered the various contentions raised in 
statements and testimony, and the Board understands the 
underlying argument that retroactive entitlement to January 
1990 should carry with it the right to received benefits for 
college enrollment back to that date.  However, the 
regulatory criteria and legal precedent governing the 
commencing date for an award of Chapter 35 education benefits 
are clear and specific, and the Board is bound by them.  
Under governing law, there is no basis on which to grant the 
appellant the retroactive Chapter 35 benefits that she is 
seeking.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

